                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JAMES PATRICK,

               Plaintiff,

                      v.                        CAUSE NO. 3:20-CV-1021-RLM-MGG

 INDIANA DEPARTMENT OF
 CORRECTION, et al.,

               Defendants.

                                OPINION AND ORDER

       James Patrick, a prisoner without a lawyer, filed a complaint. ECF 2. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). The court must review the merits of a prisoner complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief against a defendant who is immune from

such relief. 28 U.S.C. § 1915A.

       Mr. Patrick alleges that around 7:30 a.m. on June 3, 2020, he was at outdoor

recreation with other inmates from his dorm. Other housing units surround the

recreation area. Many inmates were talking to inmates in the surrounding housing

units. There is no rule against this so long as the inmates aren’t on the fence and are

on the inside portion of the dirt track. Mr. Patrick was walking around the track when

someone yelled his name from one of the surrounding housing units. He stopped
walking and stayed on the dirt path. Sgt. Cartegena told him to come to the entrance

gate for outdoor recreation. Sgt. Cartegena then told Mr. Patrick that he would be

writing him up for trafficking. Mr. Patrick asked how that was possible since

trafficking involves transporting items into or out of prison. Mr. Patrick also said

there’s no rule against talking to inmates in other housing units so long as he is inside

the track. Sgt. Cartegena grabbed Mr. Patrick, slammed him into the fence post, and

pat searched him aggressively. Mr. Patrick asked to speak to a lieutenant or captain;

Sgt. Cartegena responded that he was in charge and directing Mr. Patrick to go back

to his unit. Sgt. Cartegena then called Mr. Patrick a “bitch.” The checkpoint was

locked when Mr. Patrick reached it. Sgt. Cartegena told Mr. Patrick to come back and

walk with him. Sgt. Cartegena then snapped his fingers and said, “Now, boy.” Mr.

Patrick walked with Sgt. Cartegena as instructed, but Mr. Patrick told Sgt.

Cartegena that he isn’t a dog and asked Sgt. Cartegena to stop snapping his fingers

at him.

      When the checkpoint door was unlocked, Sgt. Cartegena put his hand on the

back of Mr. Patrick’s head and shoved him through the checkpoint. Twice, in repeated

succession, he demanded that Mr. Patrick walk by him. He did not give Mr. Patrick

an opportunity to comply before pulling out his mace and pointing it at Mr. Patrick.

As Mr. Patrick tried to comply with the command, Sgt. Cartegena told Mr. Patrick to

stop or he would spray him. Sgt. Cartegena placed Mr. Patrick in a wrist lock and

pulled his hand and wrist behind his back so that it felt like Sgt. Cartegena was trying

to lift Mr. Patrick off the ground, causing extreme shoulder pain. When he told Sgt.




                                           2
Cartegena he was in pain, Sgt. Cartegena told him to “shut up.” Mr. Patrick was

forced to walk two sets of stairs with his arm behind his back this was. He was led to

the former custody or “squad” room. The room is about eleven feet by thirteen feet,

and it contains two desks facing each other at the back of the office. Sgt. Miller and

Sgt. Dev were in the room, sitting at each of the desks. In front of Sgt. Miller and Sgt.

Dev, Sgt. Cartegena shoved Mr. Patrick into a chair. Mr. Patrick again asked to see

a supervisor because the situation seemed wrong. Sgt. Cartegena said they were

supervisors. Sgt. Dev stared at Mr. Patrick. Sgt. Miller was typing. Sgt. Cartegena

ordered Mr. Patrick to stand up. He stood, and Sgt. Cartegena slung the chair across

the room. He then told Mr. Patrick that he “ain’t shit” and told him to “swing.” Mr.

Patrick again asked to speak with a lieutenant or captain. Sgt. Cartegena removed

Mr. Patrick’s glasses and threw them on a filing cabinet, where they broke. Sgt.

Cartegena grabbed Mr. Patrick’s throat and started choking Mr. Patrick. Mr. Patrick

said he couldn’t breathe. Sgt. Cartegena indicated that he was going to snap Mr.

Patrick’s neck. He continued to choke Mr. Patrick for about ninety seconds. Sgts. Dev

and Miller, who were both in the same small room, did nothing to stop the assault.

Sgt. Dev was laughing, while Sgt. Miller continued typing. After Sgt. Cartegena

stopped choking Mr. Patrick, Mr. Patrick asked Sgt. Miller if he was going to just sit

there and let Sgt. Cartegena assault him. Sgt. Dev continued to laugh. Sgt. Cartegena

ordered Mr. Patrick to sit cross legged on the floor facing the sink with his hands

under his butt. Mr. Patrick complied. Sgt. Cartagena and Sgt. Dev left. Mr. Patrick

asked Sgt Miller if he was going to sit there and let this happen. Sgt. Miller said he




                                           3
“didn’t see shit[.]” Sgt. Dev returned and told Mr. Patrick to “[s]hut the fuck up”

because he can be heard at the check point. Sgt. Dev left again. Ten minutes later,

Sgt. Miller told Mr. Patrick that he could return to his housing unit.

      Mr. Patrick sues Sgt. Cartegena for using excessive force against him. The

“core requirement” for an excessive force claim is that the defendant “used force not

in a good-faith effort to maintain or restore discipline, but maliciously and sadistically

to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009). Several

factors guide the inquiry of whether an officer’s use of force was legitimate or

malicious, including the need for an application of force, the amount of force used,

and the extent of the injury suffered by the prisoner. Id. Giving Mr. Patrick the

benefit of the inferences to which he is entitled at this stage of the process, these

allegations state a claim against Sgt. Cartegena.

      Mr. Patrick also complains about Sgt. Cartegena’s use of offensive language.

This doesn’t state a constitutional claim upon which relief can be gratned. “An Eighth

Amendment claim based on the infliction of psychological pain on an inmate requires

(1) objectively, sufficiently serious misconduct, and, (2) subjectively, an intent to

wantonly inflict psychological pain for no legitimate purpose.” Snow v. List, No. 11-

CV-3411, 2014 WL 1515613 * 1 (C.D. Ill. April 17, 2014) (citing Calhoun v. DeTella,

319 F.3d 936, 939 (7th Cir. 2003)). Standing alone, “[t]he use of derogatory language,

while unprofessional and deplorable,” is not serious enough to violate the

Constitution. DeWalt v. Carter, 224 F.3d 607, 612 (7th Cir. 2000), abrogated on other

grounds by Savory v. Cannon, 947 F.3d 409, 426 (7th Cir. 2020).




                                            4
      Mr. Patrick sues Sgt. Miller an Sgt. Tina Dev for failing to intervene in Sgt.

Cartegena’s alleged use of excessive force. State actors “who have a realistic

opportunity to step forward and prevent a fellow [state actor] from violating a

plaintiff’s right through the use of excessive force but fail to do so” may be held

liable. Miller v. Smith, 220 F.3d 491, 495 (7th Cir. 2000) (citing Yang v. Hardin, 37

F.3d 282, 285 (7th Cir. 1994). It can be plausibly inferred from Mr. Patrick’s

allegations that Sgt. Cartegena’s excessive use of force occurring in the squad lasted

long enough for Sgt. Miller and Sgt. Tina Dev to intervene. Mr. Patrick may proceed

against them.

      Mr. Patrick also alleges that Sgt. Cartegena’s excessive use of force was in

retaliation for questioning Sgt. Cartegena’s statement that he would write Mr.

Patrick up for trafficking and for asking to speak to a supervisor about Sgt.

Cartegena’s actions. Proceeding on different constitutional theories based on the

same facts is redundant. See Hambright v. Kemper, 705 F. App’x 461, 462 (7th Cir.

2017) (affirming dismissal of Eighth Amendment claim because the same facts

comprised a more applicable First Amendment claim); Conyers v. Abitz, 416 F.3d 580,

586 (7th Cir. 2005) (dismissing additional claims based on same circumstances

because the claim “gains nothing by attracting additional constitutional labels”);

and Graham v. Connor, 490 U.S. 386, 395 (1989) (analyzing allegations under the

most “explicit textual source of constitutional protection”). Here, the most explicit

constitutional provision is the Eighth Amendment. Mr. Patrick can’t proceed on a

separate claim against Sgt. Cartegena for retaliation.




                                          5
        Mr. Patrick also names Commissioner Robert Carter, Jr., and Warden John

Galipeau as defendants. Mr. Patrick asserts that the Department of Correction has a

policy, practice, or custom of using excessive force against inmates and retaliating

against them for exercising their First Amendment rights. Under Monell v. Dep’t of

Soc. Servs. of City of New York, 436 U.S. 658 (1978), claims of this sort can be brought

against municipalities based on their policy, practice, or custom, but “such claims

may only be maintained against a municipality.” See Sanville v. McCaughtry, 266

F.3d 724, 740 (7th Cir. 2001) citing Farmer v. Brennan, 511 U.S. 825, 841 (1994).

Commissioner Carter and Warden Galipeau aren’t municipalities, so these

allegations do not state a Monell claim. To the extent Mr. Patrick alleges that

Commissioner Carter and Warden Galipeau didn’t properly supervise, supervisors

aren’t liable under 42 U.S.C. § 1983 for what their subordinates do, and they can’t be

held liable simply because they employ or supervise others. See Burks v. Raemisch,

555 F.3d 592, 594 (7th Cir. 2009). “Only persons who cause or participate in the

violations are responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007).

Commissioner Carter and Warden Galipeau must be dismissed.

        Finally, Mr. Patrick has named the Indiana Department of Correction as a

defendant. The Eleventh Amendment makes state agencies such as the IDOC

immune from suit. Wynn v. Southward, 251 F.3d 588, 592 (7th Cir. 2001). There are

three     exceptions   to    the   Eleventh     Amendment        immunity, see     MCI

Telecommunications Corp. v. Ill. Commerce Comm’n, 183 F.3d 558, 563 (7th Cir.

1999), but none of them apply here. Mr. Patrick can’t proceed against the IDOC.




                                           6
      For these reasons, the court:

      (1) GRANTS James Patrick leave to proceed against Sgt. Cartegena in his

individual capacity for compensatory and punitive damages for using excessive force

against Mr. Patrick on June 3, 2020, in violation of the Eighth Amendment;

      (2) GRANTS Mr. Patrick leave to proceed against Sgt. Miller and Sgt. Tina Dev

in their individual capacities for compensatory and punitive damages for failing to

intervene in Sgt. Cartegena’s use of excessive force against Mr. Patrick on June 3,

2020, in violation of the Eighth Amendment;

      (3) DISMISSES all other claims;

      (4) DISMISSES Indiana Department of Correction, Commissioner Robert

Carter, Jr., and Warden John Galipeau;

      (5) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Sgt. Cartegena, Sgt. Miller, and

Sgt. Tina Dev at the Indiana Department of Correction, with a copy of this order and

the complaint (ECF 2), pursuant to 28 U.S.C. § 1915(d);

      (6) ORDERS the Indiana Department of Correction to provide the full name,

date of birth, and last known home address of any defendant who does not waive

service if it has such information; and

      (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sgt. Cartegena, Sgt. Miller,

and Sgt. Tina Dev to respond, as provided for in the Federal Rules of Civil Procedure

and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been granted

leave to proceed in this screening order.




                                            7
SO ORDERED on July 14, 2021

                                  s/ Robert L. Miller, Jr.
                                  JUDGE
                                  UNITED STATES DISTRICT COURT




                              8
